Name: Commission Regulation (EC) No 1171/94 of 24 May 1994 amending Regulation (EC) No 614/94 authorizing the French and German intervention agencies to put up for sale by tender 225 000 tonnes of maize for export in the form of maize groats and meal
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 130/26 Official Journal of the European Communities 25. 5 . 94 COMMISSION REGULATION (EC) No 1171/94 of 24 May 1994 amending Regulation (EC) No 614/94 authorizing the French and German intervention agencies to put up for sale by tender 225 000 tonnes of maize for export in the form of maize groats and meal for the sale on the Community market of 350 000 tonnes of maize .' ; 2 . The final sentence of Article 3 (2) is replaced by the following : The time limit for the last partial invitation to tender shall be 29 June 1994.' ; 3 . Article 1 1 (2) is replaced by the following : '2. The obligation to export from the Community shall be covered by a security amounting to ECU 90 per tonne of maize, of which ECU 45 per tonne shall be lodged upon issue of the licence for the export of maize groats and meal for the corresponding quantity of maize and the balance of ECU 45 per tonne before removal of the cereals. Notwithstanding Article 15 (2) of Commission Regula ­ tion (EEC) No 3002/92 (*), the amount of ECU 90 per tonne of maize processed into groats and meal must be released within 15 working days of the date on which the successful tenderer submits proof that the maize groats and meal have left the Community's customs territory. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as amended by Commission Regula ­ tion (EEC) No 2193/93 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EC) No 614/94 (3) opens an invitation to tender for 225 000 tonnes of maize for export in the form of maize groats and meal ; whereas in their communications of 5 May 1994, Germany and France informed the Commission of the intention of their intervention agencies to increase by 125 000 tonnes the quantity of maize for which an invitation to tender for export has been opened ; whereas the total quantity of maize for which a standing invitation to tender for export in the form of maize groats and meal has been opened should therefore be increased to 350 000 tonnes ; Whereas the time limit for submitting tenders for the last partial invitation to tender laid down by Regulation (EC) No 614/94 must be extended so as to take account in particular of the additional quantity to be exported ; Whereas, as a result of trends in the world market, the security covering the obligation to export from the Community should be increased ; Whereas the Management Committee for Cereals has not issued an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EC) No 614/94 is hereby amended as follows : 1 . Article 1 ( 1 ) is replaced by the following : ' 1 . The French and German intervention agencies are authorized to issue a standing invitation to tender 0 OJ No L 301 , 17. 10. 1992, p. 17.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to tenders submitted for the intervention to tender of 25 May 1994. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 May 1994. For the Commission Ren6 STEICHEN Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 196, 5 . 8 . 1993, p. 22. (3) OJ No L 77, 19 . 3 . 1994, p. 31 .